DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on April 2, 2021.
Claims 21-40 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed April 2, 2021, with respect to claims 21-40 have been fully considered and are persuasive.  The rejection of January 7, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious a method and apparatus to control a gearshift in a vehicle with a transmission comprising a stepped gearing, wherein the engine and the transmission are controlled by an electronic control unit, the method and apparatus having monitoring at least one parameter related to a vehicle operating condition; registering that a manual upshift command is requested; determining a desired shift point and a target engine speed based on a parameter comprising at least current engine speed; and performing an upshift at a delayed point in time after the manual .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659